Citation Nr: 0734507	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral pes planus, 
claimed as fallen arches. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1996 to May 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision, which 
denied a claim for service connection for fallen arches.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that she currently has bilateral fallen 
arches as the result of her active duty service.  See VA Form 
9 Appeal, February 2005.  After a thorough review of the 
veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.  Specifically, this issue must be remanded in 
order to schedule the veteran for a VA examination and to 
attempt to obtain outstanding private treatment records. 

The veteran's August 1994 entrance examination reflects that 
she had mild pes cavus and bilateral hallux valgus upon entry 
into service.  Pes planus was not diagnosed.  In August 1996, 
the veteran complained of pain in her arches and was treated 
with arch supports.  See service medical records, August 
1996.   

The current evidence of record showing foot problems consists 
of an April 2003 private treatment record noting numbness and 
pain in the veteran's left foot, specifically the inner space 
of her third and fourth toes.  See Christie Clinic Department 
of Podiatry, treatment record, April 2003.  At this time, the 
veteran was given orthotic devices and instruction on 
stretching exercises.  It is unclear what the veteran's 
current diagnosis is. 

The Board acknowledges that the veteran had two preexisting 
foot disabilities upon entry into service and was treated 
during service for foot problems.  The claims folder, 
however, contains no opinions regarding aggravation of the 
veteran's preexisting foot disabilities or incurrence of a 
separate foot disability during service.  Thus, the Board 
finds that the medical evidence of record is inadequate for 
the purpose of adjudicating the veteran's claim for service 
connection and that a VA examination must be conducted to 
determine whether the veteran has any current foot 
disabilities, to include bilateral pes planus or fallen 
arches, and, if so, whether these disabilities were incurred 
in or aggravated by active duty service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

In addition, the Board notes that the veteran has recently 
referenced treatment she received from her private podiatrist 
in February 2005.  These records are not currently on file.  
Any outstanding private treatment records from this facility 
must be obtained and associated with the claims file before 
the VA examination is conducted.  38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, particularly any relevant 
information regarding the private 
treatment the veteran received in 
February 2005, and if necessary, 
authorization to enable it to obtain 
any additional pertinent evidence not 
currently of record.  The RO should 
also invite the veteran to submit any 
pertinent evidence in her possession, 
and explain the type of evidence that 
is her ultimate responsibility to 
submit.  

2.	The veteran should be scheduled for an 
appropriate VA examination.  The claims 
file should be provided to the examiner 
for review, and the examiner should 
note that it has been reviewed. 

After reviewing the file, the physician 
must provide opinions on the following 
questions:  1) whether the veteran has 
a current foot disability of any kind, 
to include fallen arches/pes planus?  
2) If yes, did the veteran have this 
disability upon entrance into service? 
3) If yes, did this disability, or any 
foot disability that the veteran 
currently has, increase in severity 
during service?  4) If yes, was the 
increase in severity a result of 
natural progress of the disease?  5) If 
the disability did not preexist 
service, is it at least as likely as 
not (meaning likelihood of at least 
50%) that the current disability is 
related to disease or injury shown 
during service?

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.   

3.	Then, the RO/AMC should readjudicate the 
claim.  In particular, the RO should 
review all the evidence that was 
submitted since the January 2005 
Statement of the Case (SOC).  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, she 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and her representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of her claim.  Her cooperation in VA's efforts 
to develop her claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


